I would first like to salute you, Ambassador John 
Ashe of Antigua and Barbuda, on your election to the 
presidency of the General Assembly. Mr. President, we 
are sure you will bring all your experience and wisdom 
to bear in the conduct of our debates and in carrying out 
the General Assembly’s important tasks.

At the outset, I would like to commend the 
remarkable work the United Nations has done so that 
we have the opportunity to advance the Millennium 
Development Goals (MDGs) and to work together today 
to set a new post-2015 development agenda. Indeed, 
that is a global challenge that, besides inaugurating a 
new era in global development, challenges us to meet 
the eight Millennium Development Goals. The focus of 
this session, as was declared by Secretary-General Ban 
Ki-moon, is fairness and dignity for all, a task that 
challenges everyone and requires new attitudes and 
behaviours, based on the premise that a better world is 
possible.

Cape Verde, a small island developing State that 
has been independent for less than 39 years, has already 
achieved most of the targets envisioned and will continue 
its efforts to meet all the Millennium Development 
Goals. Thanks to a transformation agenda that we have 
been promoting since 2001, when Cape Verde was on 
the list of least developed countries, our nation has 
made significant progress in the socioeconomic and 
political arenas and has improved the people’s overall 
standard of living. Our focus on and investment in 
access to education, health care, water and food have 
been clear, unambiguous and systematic, as have 
our efforts to competitively integrate our economy 
into the international market, with the support of our 
international partners.

At the same time, the transformation agenda, 
which is fully aligned with our MDG commitments 
and targets, has created the conditions for Cape Verde’s 
historic transition to the realm of middle-income 
countries, although, owing to the strong impact of the 
international crisis, which has to some extent put the 
brakes on the momentum of the country’s ongoing 
progress, it still falls within the lower-middle-income 
scale. Our indicators show that we have reduced poverty 
by half, and it is clearly on a downward trend. Our 
current challenge is the close monitoring essential to 
preventing any setbacks that might result from the global 
economic situation and its impact on Cape Verde. In 
fact, despite our graduation to middle-income-country 
status, our indicators still show high rates of poverty, 
inequality and unemployment, as well as insufficient 
access to many goods and services, and we are still 
short of our goal of achieving well-being and and a high 
standard of living for all our people.



Cape Verdeans are ready to push for the evolution 
of the terms of the Millennium Development Goals and 
replace “reducing” extreme poverty with “eradicating” 
it, leaving none behind. Moreover, we in Cape Verde 
are ready to put the issue of economic sustainability 
at the centre of the country’s development agenda 
and have already begun to do so. We recognize 
that “transformation” in Cape Verde is more than 
a key word; it is an agenda for work stemming from 
inclusive growth. In addition, we have been creating 
accountable institutions, open to all, in order to ensure 
good governance. Based on that perspective, we have 
refocused our internal policy, and are thus mobilizing 
our national will while appealing for support from our 
international partners, towards the goal of reaching 
advanced-development status by 2030. That is what it 
means for us to commit to a post-2015 agenda.

We are currently in a transition period. The 
instruments we have created on our own are not enough 
to respond to the questions of today or to prepare for a 
future moving towards advanced development, unless 
that is a part of a global agenda led by the United Nations 
and involving intensive international cooperation and 
partnership at both the multilateral and bilateral levels. 
Cape Verde is committed to that joint effort. Cape 
Verdeans are deeply focused on global issues, such 
as climate change, hunger and malnutrition and the 
various forms of inequality, as well as the importance 
of ensuring environmental sustainability and national 
and international partnerships in support of global 
development.

Climate change is a pressing problem of our times 
that must be addressed with urgency and a great sense 
of responsibility. The world has reached record highs 
in terms of emissions and the concentration of carbon 
dioxide in the atmosphere, which is now at about 400 
parts per million. That could mean the destruction of 
our development efforts and, even worse, the serious 
exacerbation of social tensions, which could potentially 
open the door to both national and regional conflicts. 
Similarly, the effects of climate change on global food 
security should be stressed. Ocean acidification is 
increasing at a rate that has not been seen in 55 million 
years. Ultimately, the disappearance of numerous 
marine species has become inevitable. We must all 
confront this issue, which endangers our common 
future, and take the necessary decisions, fulfilling 
our financial commitments aimed at adaptation, 
particularly in the most vulnerable countries.

With respect to the post-2015 agenda, the issue of 
employment dominates the concerns of Cape Verdeans. 
The subject occupies the top spot among all consulted, 
who identify employment as essential to achieving 
economic and human development. Another serious 
issue has to do with the sustainability of social security. 
We need a more universal welfare system, and we must 
create and introduce instruments for that purpose. That 
is possible only with a more dynamic economy. 

There will be no transformation agenda if we do 
not create solid, sustainable foundations for social 
protection. To do so, we need to grow and expand wealth, 
as well as provide a greater number of decent jobs. We 
need to create a wave of modernization for society and 
for the competitive factors of our economy, so as to 
improve the business environment and attract foreign 
investment. The larger result will be economic growth 
and the creation of wealth to induce the improvement of 
indicators that matter. We must recognize that there is 
room for improvement, particularly in terms of reducing 
State bureaucracy and increasing competitiveness, as 
well as in terms of making foreign investment more 
streamlined and more efficient for entrepreneurship. 
We urge our citizens to be productive, competitive 
and prosperous, without losing the vast Cape Verdean 
capacity for generosity, solidarity and responsibility.

The continuation of the international crisis and 
its impact on all countries creates serious problems 
for the entire world community. In the case of Cape 
Verde, the situation poses serious challenges that we 
must overcome, namely, obstacles to the acceleration 
of economic growth, the promotion of employment and 
the reduction of poverty. At this sixty-eighth session of 
the General Assembly, we reiterate our commitment to 
peace and dialogue, within the parameters enshrined in 
the Charter of the United Nations.

Our vision of the United Nations is of a more 
cohesive and united Organization in which efforts are 
undertaken for the prosperity of nations. Our vision of 
the General Assembly is of a great forum for dialogue 
on the global challenges of our planet and humankind, 
and our vision of the Security Council is of a body with 
a more balanced representation that is better suited to 
the geopolitical developments that the world has known 
since 1945. 

This is a unique opportunity for Cape Verde, 
a Portuguese-speaking country, to reaffirm its 
commitment to cultural diversity and, in its quest for 



multiculturalism, which is its prerogative, to call for the 
Portuguese language — the fifth most widely spoken 
language in the world, connecting States and peoples 
across five continents — to be recognized as an official 
or a working language of international organizations, 
particularly the United Nations.

We wish to make one more comment as we 
position ourselves, following the report of the United 
Nations Mission to Investigate Allegations of the Use 
of Chemical Weapons in the Syrian Arab Republic on 
the alleged use of chemical weapons in the Ghouta area 
of Damascus on 21 August (A/67/997), which we have 
studied with close attention. We welcome the progress 
made towards dialogue, particularly the joint search for 
peaceful solutions, especially at the United Nations. We 
are against the use of weapons of mass destruction, and 
we will continue to align with subsequent initiatives 
towards their eradication. As we are against war and 
belligerence, we advocate for the implementation of a 
global strategy to combat violence. 

We wish to express our solidarity with the 
Government and the people of Kenya, as well as our 
unequivocal condemnation of the reprehensible acts 
of barbarism and human savagery that occurred last 
Saturday in Nairobi. 

We urge all the members of the General Assembly to 
reach a historic agreement in favour of the environment. 
The main objective is to implement the established 
Goals in the outcome document of the United Nations 
Conference on Sustainable Development, entitled 
“The future we want” (resolution 66/288, annex). We 
also reaffirm our resolute willingness to cooperate 
with everyone to reduce regional and global tensions, 
so as to broaden the understanding of sovereignties, 
freedoms and human rights.

Finally, we reiterate our preference for the 
joint definition of new goals that will stipulate the 
fundamentals for the prosperity of countries and for the 
welfare of the world’s people, crafting together a post-
2015 agenda. Cape Verde is committed to making its 
contribution to the creation of a new goals scenario to 
succeed and complement the Millennium Development 
Goals. Our common commitment is meeting the eight 
Goals and our shared responsibility is creating a new 
post-2015 agenda in favour of sustainable development. 
The manner in which we do it will determine our 
common destiny. The importance of our decisions 
and the responsibility to make them within the 
United Nations framework are evident. Let us get to 
work to create a new global dynamic that leads to a 
joint vision for promoting progress. Cape Verde is 
firmly committed to the establishment of a post-2015 
development agenda; that is also the future we want. 
We assure the Assembly that we will do everything in 
our power in the name of a better future, filled with 
freedom, equality and prosperity. The international 
community can count on us.
